     Case 1:20-mj-00006 Document 16 Filed 03/27/20 Page 1 of 4 PageID #: 42



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA                           )
                                                   )
              v.                                   )      Criminal Action No. 20-06M
                                                   )
SAMUEL JAMES GULICK                                )
                                                   )
                       Defendant.                  )


          UNOPPOSED MOTION TO EXTEND TIME TO FILE INDICTMENT

       NOW COMES the United States of America, by and through its attorneys David C.

Weiss, United States Attorney for the District of Delaware, and Adrienne C. Dedjinou, Assistant

United States Attorney for the District of Delaware, respectfully moves the Court pursuant to

Federal Rule of Criminal Procedure 45(b), Local Rule 5(a), and 18 U.S.C. '' 3161(b) and

(h)(7)(A), to extend the period of time for the filing of the indictment, and to exclude such time

under the Speedy Trial Act. In support of this motion, the government states the following:

       1. On January 4, 2020, the Government charged defendant Samuel James Gulick by

           Criminal Complaint with Maliciously Damaging or Attempting to Damage a Building

           Used in Interstate Commerce Through the Use of Fire or Destructive Device, in

           violation of 18 U.S.C. § 844(i); Intentional Damage to a Reproductive Health Facility

           that Provides Reproductive Health Services, in violation of 18 U.S.C. § 248(a)(3); and

           Possession of an Unregistered Destructive Device, in violation of 26 U.S.C. § 5861(d).

       2. On January 6, 2020, Gulick appeared before U.S. Magistrate Judge Mary Pat Thynge.

           Judge Thynge appointed Assistant Federal Public Defender, Conor Wilson, to represent

           Gulick and set a Preliminary and Detention hearing for January 6, 2020.




                                                   1
Case 1:20-mj-00006 Document 16 Filed 03/27/20 Page 2 of 4 PageID #: 43



  3. On January 6, 2020, before U.S. Magistrate Judge Mary Pat Thynge. Gulick waived

     his Preliminary Hearing and requested a 30-day continuance for the Detention Hearing.

     Judge Thynge granted the motion and set the Detention Hearing for February 10, 2020.

  4. On February 10, 2020, the Court held the detention hearing. The Court found that no

     conditions or combination of conditions could assure the safety of the community and

     ordered that Gulick remain detained pending trial.

  5. After the February 10, 2020, Detention Hearing, the parties conferred. The defense

     requested that the government not seek an indictment before March 31, 2020, and the

     government agreed.

  6. On February 26, 2020, the Court granted the Unopposed Motion to Extend Time to

     Indict.

  7. The defense and the government have conferred and are in discussions to reach a

     disposition in lieu of trial.

  8. The government requests that the indictment deadline be extended until May 29, 2020.

  9. The parties also agree that all intervening time between March 31, 2020, and May 29,

     2020, should be excluded under the Speedy Trial Act.

  10. The government asserts that the ends of justice would be served by the referenced

     extension to file the indictment in this matter, given the desire of the parties to reach a

     plea agreement in lieu of trial.

  11. Undersigned counsel spoke with counsel for the defendant, Conor Wilson, and he has

     no objection.




                                             2
    Case 1:20-mj-00006 Document 16 Filed 03/27/20 Page 3 of 4 PageID #: 44



      12. A proposed order is attached.

                                                Respectfully submitted,

                                                DAVID C. WEISS
                                                UNITED STATES ATTORNEY


                                                /s/ TwÜ|xÇÇx VA Wxw}|ÇÉâ
                                          By:   Adrienne C. Dedjinou
                                                Assistant United States Attorney


Dated: March 27, 2020




                                                3
     Case 1:20-mj-00006 Document 16 Filed 03/27/20 Page 4 of 4 PageID #: 45



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA                          )
                                                  )
             v.                                   )      Criminal Action No. 20-06M
                                                  )
SAMUEL JAMES GULICK                               )
                                                  )
                  Defendant.                      )

                                           ORDER

      Having considered the government=s unopposed Motion to Extend Time Under the Speedy

Trial Act,

     IT IS HEREBY ORDERED this _______ day of ________________, 2020, that the United

States shall have until May 29, 2020, to file an indictment in the above-captioned matter. The

Court hereby finds that the intervening time between March 31, 2020, and May 29, 2020, shall be

excluded under the Speedy Trial Act. The Court further finds, for the reasons set forth in the

Government=s motion, that the ends of justice served by extending the time for the United States

to file an indictment outweigh the interests of the public and the defendant in a speedy trial. 18

U.S.C. ' 3161(b) & (h)(7)(A).




                                                 United States Magistrate Judge
